Exhibit 10.2

RETENTION AND OWNERSHIP

CHANGE EVENT AGREEMENT

This Retention and Ownership Change Event Agreement (“Agreement”) is made
effective as of the last date set forth below by and between Immersion
Corporation (the “Company”) and Paul Norris (“Executive”).

RECITALS

In order to make available compensation pursuant to this Agreement that will not
be subject to taxation under Section 409A (as defined below), Executive and the
Board of Directors of the Company (the “Board”) have determined that it is in
the best interests of the Company and Executive to enter into this Retention and
Ownership Change Event Agreement. The Company intends that income provided to
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A, and the provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

The Board has determined that it is in the best interests of the Company to
assure that the Company will have the continued dedication and service of the
Executive, notwithstanding the possibility or occurrence of a Change in Control
(as defined below) of the Company.

AGREEMENT

In recognition thereof, the parties now agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “Change in Control” means the occurrence of any of the following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of the
Company’s Board of Directors; provided, however, that the following acquisitions
shall not constitute a Change in Control: (1) an acquisition by any such person
who on the effective date of such transaction is the beneficial owner of more
than fifty percent (50%) of such voting power, (2) any acquisition directly from
the Company, including, without limitation, a public offering of securities,
(3) any acquisition by the Company, (4) any acquisition by a trustee or other
fiduciary under an employee benefit plan of the Company or (5) any acquisition
by an entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or

(ii) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 1(c)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or

 

57



--------------------------------------------------------------------------------

(iii) a liquidation or dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 1(a) in which a
majority of the members of the Board of Directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of incumbent members. Notwithstanding the foregoing, to the extent
that any amount that constitutes deferred compensation subject to and not
exempted from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), would become payable under this Agreement by
reason of a Change in Control, such amount shall become payable only if the
event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A.

(b) “Good Reason” means any of the following conditions, which condition(s)
remain(s) in effect thirty (30) days after written notice to the Board or the
Company’s Chief Executive Officer from Executive of such condition(s):

(i) a material decrease in Executive’s base salary, other than a material
decrease that applies generally to other executives of the Company at
Executive’s level;

(ii) a material, adverse change in the Executive’s title, authority,
responsibilities, or duties; or

(iii) the relocation of the Executive’s work place for the Company to a location
that is more than forty (40) miles distant from Executive’s present work
location for the Company;

provided, that such written notice must be given within thirty (30) days
following the first occurrence of any of the good reason conditions set forth in
this subsection (b) and the Executive’s resignation must occur within six
(6) months following the first occurrence of the good reason condition.

(c) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(d) a termination for “Cause” means Executive’s termination based upon
(1) Executive’s theft, dishonesty, misconduct, breach of fiduciary duty, or
falsification of any Company documents or records; (2) Executive’s material
failure to abide by the Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct); (3) Executive’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of the Company (including, without limitation, Executive’s improper
use or disclosure of the Company’s confidential or proprietary information);
(4) any intentional act by the Executive that has a material detrimental effect
on the Company’s reputation or business; (5) Executive’s repeated failure or
inability to perform any reasonable assigned duties after written notice from
the Company of, and a reasonable opportunity to cure, such failure or inability;
(6) Executive’s conviction (including any plea of guilty or nolo contendere) for
any criminal act that impairs Executive’s ability to perform his duties for the
Company.

(e) “Separation from Service” shall have the meaning determined by Treasury
Regulations issued pursuant to Section 409A.

2. Termination Without Cause or Resignation for Good Reason. In the event that
the Company or its successor terminates Executive’s employment without Cause or
Executive resigns for Good

 

58



--------------------------------------------------------------------------------

Reason and Executive is not entitled to receive the severance pay and benefits
described in Section 3 below, Executive will be entitled to receive the
following payment and benefits, provided that prior to the sixtieth (60th) day
following the date of such termination Executive has signed a general release of
known and unknown claims in a form satisfactory to the Company, and the period
for revocation has lapsed without the general release having been revoked:

(a) payment in a lump sum on the sixtieth (60th) day following Executive’s
termination of employment of an amount equal to twelve (12) months’ base salary
at Executive’s final base salary rate, subject to applicable withholding;

(b) commencing on the sixtieth (60th) day following Executive’s termination of
employment, payment of the premiums (including reimbursement to Executive of any
such premiums paid by Executive during such sixty (60) day period) necessary to
continue Executive’s and dependents group health insurance coverage under COBRA
until the earlier of (i) twelve (12) months following Executive’s termination
date, or (ii) the date on which Executive first becomes eligible to obtain other
group health insurance coverage. Thereafter, Executive may elect to purchase
continued group health insurance coverage at his own expense in accordance with
COBRA. Notwithstanding the foregoing, payment of such premiums shall not
commence unless and until Executive has incurred a Separation from Service; and

(c) Immediate vesting in seventy percent (70%) of his then unvested Company
equity awards (the “Option”), which Option would then become exercisable for six
(6) months after such termination.

3. Termination Without Cause or Resignation for Good Reason Due to a Change in
Control. In the event that, within one (1) year following a Change in Control,
the Company or its successor terminates Executive’s employment without Cause or
Executive resigns for Good Reason, Executive will be entitled to receive the
following payment and benefits, provided that prior to the sixtieth (60th) day
following the date of such termination Executive has signed a general release of
known and unknown claims claims in a form satisfactory to the Company, and the
period for revocation has lapsed without the general release having been
revoked:

(a) payment in a lump sum on the sixtieth (60th) day following Executive’s
termination of employment of an amount equal to twelve (12) months’ base salary
at Executive’s final base salary rate, subject to applicable withholding;

(b) commencing on the sixtieth (60th) day following Executive’s termination of
employment, payment of the premiums (including reimbursement to Executive of any
such premiums paid by Executive during such sixty (60) day period) necessary to
continue Executive’s and dependents group health insurance coverage under COBRA
until the earlier of (i) twelve (12) months following Executive’s termination
date, or (ii) the date on which Executive first becomes eligible to obtain other
group health insurance coverage. Thereafter, Executive may elect to purchase
continued group health insurance coverage at his own expense in accordance with
COBRA. Notwithstanding the foregoing, payment of such premiums shall not
commence unless and until Executive has incurred a Separation from Service; and

(a) Immediate vesting in seventy percent (70%) of his then unvested Company
equity awards (the “Option”), which Option would then become exercisable for six
(6) months after such termination.

4. Voluntary Termination. In the event that Executive resigns from his
employment with the Company at any time (other than a resignation for Good
Reason during the period covered by Section 2 or Section 3), or in the event
that Executive’s employment terminates at any time as a result of his death or
disability (meaning Executive is unable to perform his duties for any
consecutive six (6) month period, with or without reasonable accommodation, as a
result of a physical and/or mental impairment), Executive will be entitled to no
compensation or benefits from the Company other than those earned through the
date of Executive’s termination. Executive agrees that if he resigns from his
employment with the Company, he will provide the Company with 20 calendar days’
written notice of such resignation. The Company may, in its sole discretion,
elect to waive all or any part of such notice period and accept the Executive’s
resignation at an earlier date.

 

59



--------------------------------------------------------------------------------

5. Termination for Cause. If Executive’s employment is terminated by the Company
at any time for Cause as defined above in paragraph 1, Executive will be
entitled to no compensation or benefits from the Company other than those earned
through the date of his termination for Cause.

6. Compliance With Section 409A.

(a) Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to Section 2 or Section 3 of the Agreement which constitutes a
“deferral of compensation” within the meaning of Treasury Regulations
promulgated pursuant to Section 409A (the “Section 409A Regulations”) shall be
paid unless and until Executive has incurred a Separation from Service.
Furthermore, to the extent that Executive is a “specified employee” of the
Company as of the date of Executive’s Separation from Service, and to the extent
required by the Section 409A Regulations, no amount that constitutes a deferral
of compensation which is payable on account of the Employee’s Separation from
Service shall be paid to Executive before the date (the “Delayed Payment Date”)
which is the first day of the seventh month after the date of Executive’s
Separation from Service or, if earlier, the date of Executive’s death following
such Separation from Service. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A, the provision
will be read in such a manner so that all payments hereunder comply with
Section 409A. Payments pursuant to this section are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Section 409A
Regulations.

(b) The parties intend that the payments and benefits provided to Executive
pursuant to this Agreement be paid in compliance with Section 409A so that no
excise tax is incurred under Section 409A. To the extent permitted by
Section 409A and the Section 409A Regulations, the parties agree to modify this
Agreement, the timing (but not the amount(s)) of the payments or benefits
provided herein, or both, to the extent necessary to comply with Section 409A.

7. At-Will Employment. Notwithstanding anything contained in this Agreement, the
parties acknowledge and agree that Executive’s employment with the Company is
and shall continue to be “at-will.”

8. Dispute Resolution. In the event of any dispute or claim between the parties,
including any claims relating to or arising out of this Agreement or the
termination of Executive’s employment with the Company for any reason, Executive
and the Company agree that all such disputes shall be fully resolved by binding
arbitration conducted by the American Arbitration Association (“AAA”) in Santa
Clara County, under the AAA’s National Rules for the Resolution of Employment
Disputes then in effect, which are available online at the AAA’s website at
www.adr.org. Executive and the Company each acknowledge and agree that they are
waiving their respective rights to have any such disputes or claims tried by a
judge or jury.

9. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when received if mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of the Executive,
mailed notices shall be addressed to the Executive at the home address which the
Executive most recently communicated to the Company in writing. In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Chief Executive
Officer.

10. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
purchase of all or

 

60



--------------------------------------------------------------------------------

substantially all of the Company’s business and/or assets) shall assume the
Company’s obligations under this Agreement in writing and agree expressly to
perform the Company’s obligations under this Agreement in the same manner and to
the same extent that the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Executive’s Successors. Without the written consent of the Company, the
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by, the Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

11. Termination. This Agreement shall terminate in the event that Executive is
no longer part of the executive team of the Company as determined by the Board
of Directors and does not terminate service for Good Reason.

12. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(b) Modification/Waiver. No provision of this Agreement may be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by the Executive and by an
authorized officer of the Company (other than Executive). No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

(c) Integration. This Agreement constitutes the entire agreement and
understanding between the parties regarding Executive’s retention and severance
benefits, and it supersedes all prior or contemporaneous agreements, whether
written or oral, regarding that subject matter, including the Original
Agreement.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

61



--------------------------------------------------------------------------------

THE PARTIES SIGNING BELOW HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND
AND AGREE TO EACH AND EVERY PROVISION CONTAINED HEREIN.

 

Dated:  

April 27, 2012

   

/s/ Paul Norris

      Paul Norris       Immersion Corporation Dated:  

May 11, 2012

    By:  

/s/ Victor Viegas

      Its:  

CEO

 

62